FILED: KINGS COUNTY CLERK 11/24/2020 06:03 PM                                                                                                                                                               INDEX NO. 523531/2020
          Case
NYSCEF DOC. NO.1:20-cv-06083-PKC-CLP
                1                    Document 1-1 Filed 12/14/20 PageRECEIVED
                                                                      1 of 7 PageID #: 611/24/2020
                                                                               NYSCEF:




          SUPREME                    COURT            OF THE              STATE                 OF   NEW YORK
          COUNTY                OF KINGS
          ------------                                                                               -------------X                                SUMMONS
          CARINE              M. VOLNY,                                                                                                            Index        No.
                                                                                                                                                   Date        Purchased:

                                                                                   Plaintiff,
                                                                                                                                                   Plaintiff             designates                   KINGS
                                           - against               -                                                                                                 as place                 of trial.
                                                                                                                                                   County


          GRM        TRANSPORT                        LIMITED                 LIABILITY                                                            Basis       of venue:                     CPLR           § 503(a).
          COMPANY                    and       R. GY0KHAN                          MUSTAFA,                                                        Plaintiff             resides              at:

                                                                                                                                                   618       East         21st                         Apt.       # C1
                                                                                                                                                                                          Street,
                                                                                   Defendants.                                                     Brooklyn,                   N.Y.         11226
                         ---------                                                                                         X

          To the           above-named                         Defêñdants:



                          YOU         ARE           HEREBY                SUMMONED                          to    answer              the    Complaint                   in        this      action         and       to    serve       a



          copy       of your             Answer,             or,       if the        Complaint               is not        served           with      this      Summons,                        to    serve          a Notice          of



          Appearance,                    on     the        Plaintiffs                Attorneys               within            twenty          (20)        days           of        service           (or     within          thirty



          (30)      days         after        the     service            is complete                  if this     Summons                   is not     personally                         delivered           to you         within



          the    State         of New            York);            and        in     case        of your         failure         to    appear          or answer,                         judgment            will         be taken



          against          you       by       default         for       the        relief        demanded              in the           Complaint.



          Dated:          November                   23,     2020

                          Brooklyn,                 N.Y.



                                                                                                                                                   Yours,           et         ,




                                                                                                                                                   BY:     Karin                   Bogora             , E q.
                                                                                                                                                   BOGORA                          LAW         G      O      P, P.C.

                                                                                                                                                   Attorney                   for         Plaint

                                                                                                                                                   3820        Nostrand                       Avenue,             Suite       106

                                                                                                                                                   Brooklyn,                   N.Y.          11235

                                                                                                                                                   (646)        809-1616

                                                                                                                                                   Our       File        #:         19-2645




                                                                                                                 1 of 7
FILED: KINGS COUNTY CLERK 11/24/2020 06:03 PM                                         INDEX NO. 523531/2020
          Case
NYSCEF DOC. NO.1:20-cv-06083-PKC-CLP
                1                    Document 1-1 Filed 12/14/20 PageRECEIVED
                                                                      2 of 7 PageID #: 711/24/2020
                                                                               NYSCEF:




          To:   GRM      TRANSPORT               LIMITED        LIABILITY   COMPANY
                c/o    Gyokhan         R. Mustafa
                50    Anderson         Avenue,       Unit   2

                Wallington,        N.J.   07057


                R. GYOKHAN             MUSTAFA
                558    Sollas    Ct.

                Lyndhurst,        N.J. 07071




                                                                        2 of 7
FILED: KINGS COUNTY CLERK 11/24/2020 06:03 PM                                                                                                                                                                INDEX NO. 523531/2020
          Case
NYSCEF DOC. NO.1:20-cv-06083-PKC-CLP
                1                    Document 1-1 Filed 12/14/20 PageRECEIVED
                                                                      3 of 7 PageID #: 811/24/2020
                                                                               NYSCEF:




          SUPREME                  COURT                OF THE          STATE             OF     NEW YORK
          COUNTY                 OF KINGS
                                                 ----------------------------------------X                                                           Index           No.

          CARINE                M. VOLNY,



                                                                             Plaintiff,                                                             COMPLAINT


                                            - against             -



          GRM        TRANSPORT                          LIMITED             LIABILITY
          COMPANY                   and        R. GYOKHAN                    MUSTAFA,


                                                                             Defendants.
          ------------                                                                                                     X



                           Plaintiff,              CARINE               M.         VOLNY,                   by      her           attorneys,                 BOGORAZ                        LAW               GROUP,               P.C.,



          complaining                     of     the          Defendants                  herein                 named,            respectfully                     complains                      to     this       Court          and



          alleges           as follows:



                           1.             At       all         times        hereinafter                      mentioned,                   the          Plaintiff,            CARINE                     M.       VOLNY,            is     a



          resident              of the         County            of Kings,            City       and          State         of New             York.



                           2.             At      all     times        hereinafter                 mentioned,                      the      Defendant,                 GRM TRANSPORT                                       LIMITED



          LIABILITY                 COMPANY                     (hereinafter,                "GRM"),               was,          and      still      is,     a limited                 liability             company               duly


          organized                and         existing            under        the       laws         of the            State         of New           Jersey.



                           3.             At       all     times           hereinafter                      mentioned,                   the        Defendant,                R.         GY0KHAN                      MUSTAFA


          (hereinafter,                  "MUSTAFA"),                    was,        and        still         is,    a resident                 of   the       County              of      Bergen,                State       of   New


          Jersey.



                           4.             That           on      or    about        June         3, 2019,                 Defendant                 GRM was                 the         registered                  owner           of    a


                                                                                                                                                                                                                   'TNJ58T.'
          2010           International                   tractor           truck       bearing                   New       Jersey         State            license         plate           number



                           5.             That            on     or     about          June            3,        2019,           Defendant                 GRM         managed,                         maintained,                 and



          controlled                the         2010            International                    tractor                 truck         bearing               New           Jersey             State              license          plate


                                'TNJ58T.'
          number




                                                                                                                 3 of 7
FILED: KINGS COUNTY CLERK 11/24/2020 06:03 PM                                                                                                                                                      INDEX NO. 523531/2020
          Case
NYSCEF DOC. NO.1:20-cv-06083-PKC-CLP
                1                    Document 1-1 Filed 12/14/20 PageRECEIVED
                                                                      4 of 7 PageID #: 911/24/2020
                                                                               NYSCEF:




                          6.                That          on        or     about            June         3,     2019,              Defendant                      GRM          supervised                    the         2010


                                                                                                                                                                                            'TNJ58T.'
          International                 tractor            truck          bearing           New      Jersey               State      license             plate         number



                          7.                That      on       or    about        June       3, 2019,           Defendant                   MUSTAFA                    was         the     operator           of a 2010


                                                                                                                                                                                            'TNJ58T.'
          International                 tractor            truck          bearing           New      Jersey               State      license             plate         number



                          8.                That      on       or    about        June       3, 2019,           Defendant                   MUSTAFA                    was         the     operator           of a 2010


                                                                                                                                                                                            'TNJ58T,'
          International                 tractor            truck         bearing            New      Jersey            State        license              plate         number                                     with       the



          permission                  and      consent              of the       Defendant                GRM.



                          9.                That      on       or   about        June        3, 2019,           Defendant                   MUSTAFA                    was         the     operator           of a 2010


                                                                                                                                                                                            'TNJ58T,'
          International                 tractor            truck         bearing            New      Jersey            State        license              plate         number                                     with       the



          permission                  and     consent               of the       Defendant               GRM,          while         in the             course            of his         employment                    for   the



          Defendant              GRM.



                          10.               That      on       or     about         June      3, 2019,              Plaintiff,             CARINE                 M.      VOLNY,            was       the        operator


                                                                                                                                                                                                           'KHE3215.'
          of a 2008             NISSAN             motor            vehicle         bearing          Pennsylvania                      State            license            plate          number



                          11.               On or about                  June      3, 2019,          and         at all       other             times            herein        mentioned,                   the        streets



          and         roads      in    the         area        of   Linden          Boulevard                  at    or     near          its    intersection                      with      Bedford              Avenue,


          in    the     County          of Kings,              City      and      State       of New            York,        were,              and      still      are,     public          roads,         highways,


          and     thoroughfare,                      available             for     public          use    and          public         travel.



                         12.            That          on       or     about         June      3, 2019,               Defendant                    MUSTAFA                    was          operating              the      2010


                                                                                                                                                                                     'TNJ58T'
          International                 tractor            truck           bearing            New             Jersey          State             plate            number                                     on         Linden



          Boulevard              at     or     near        its      intersection              with            Bedford             Avenue,                in      the      County            of    Kings,          City       and



          State        of New          York.



                         13.            That          on       or     about        June       3, 2019,              Plaintiff,            CARINE                  M.   VOLNY,               was       operating              the


                                                                                                                                                                                                    'KHE3215'
          2008         NISSAN           motor             vehicle            bearing          Pennsylvania                        State         license            plate       number                                            on




                                                                                                         4 of 7
FILED: KINGS COUNTY CLERK 11/24/2020 06:03 PM                                                                                                                                                                        INDEX NO. 523531/2020
         Case
NYSCEF DOC. NO.1:20-cv-06083-PKC-CLP
                 1                   Document 1-1 Filed 12/14/20 PageRECEIVED
                                                                      5 of 7 PageID #: 1011/24/2020
                                                                               NYSCEF:




          Linden             Boulevard                   at     or      near         its   intersection                       with           Bedford               Avenue,              in        the      County                of        Kings,



          City        and     State         of     New          York.



                            14.             On       or       about            June        3,     2019,              the      2010           International                       tractor            truck             bearing                New

                                                                               'TNJ58T,'
          Jersey            State        plate          number                                          owned                by     Defendant                     GRM          and        operated                    by      Defendant



          MUSTAFA,                   came           into         contact              with         the         2008               NISSAN              motor             vehicle              bearing                 Pennsylvania


                                                                                'KHE3215,'
          State        license            plate           number                                               operated                 by     Plaintiff,               CARINE                M.        VOLNY,                on       Linden



          Boulevard                 at     or     near          its     intersection                    with          Bedford                Avenue,               in    the       County                of     Kings,             City       and


          State        of New             York.



                            15.             That              said        car         accident                  was           due            solely               and       wholly                 to         the          negligence,



          carelessness,                     and/or                    recklessness,                      of        the        Defendants,                         in     their          ownership,                          operation,



          maintenance,                      management,                          leasing,               and/or               control            of     said            motor           vehicle,                all     without                any


          fault,       nor         negligence,                   nor       assumption                         of     risk,         nor        lack           of    care,         nor         of     any         other              culpable



          conduct             on     this        Plaintiff             contributing                     thereto.



                            16.             That          solely          as     a result               of     the         foregoing              motor                vehicle          accident,                    dated            June          3,



          2019,         the        Plaintiff,             CARINE                M.     VOLNY,                 sustained                  severe              and        serious              personal                  injuries,              and



          has      been           caused           to     suffer          severe           physical                  pain         and        mental               anguish            as a result                     thereof.              Upon



          information                    and       belief,             some           of     these            injuries             are        permanent                     and         lasting                in     their           nature.



          Plaintiff           has        been           rendered                sick,           sore,         lame,          and         disabled.                 Plaintiff            has         been             incapacitated



          from        pursuing              his         usual          vocations                and          avocations;                 and         will,        in the         future            be      required                   to    seek,



          obtain,           and          undergo                hospital              care,         potential                     surgical               care,           medical                   care,            attention,                and



          medical             treatment,                   in     an      effort           to     be         cured           of      these           physical               and        mental                 injuries,                and          to



          expend,            and         become               obligated               to     expend                sums           of money               in       connection                  with            the      treatment                    of



          these        injuries.




                                                                                                                   5 of 7
FILED: KINGS COUNTY CLERK 11/24/2020 06:03 PM                                                                                                                                                                        INDEX NO. 523531/2020
         Case
NYSCEF DOC. NO.1:20-cv-06083-PKC-CLP
                 1                   Document 1-1 Filed 12/14/20 PageRECEIVED
                                                                      6 of 7 PageID #: 1111/24/2020
                                                                               NYSCEF:




                           17.               Plaintiff,              CARINE                M.        VOLNY,               is      qualified                  to        bring          this        action          under          the       New


          York           State            Insurance                 Law            in     that         Plaintiff                has           sustained                    serious                 injuries,            resulting                in:



          significant                 disfigurement;                         a permanent                           loss           of        use       of      body              organ,             member,                function,              or



          system;               a    significant                limitation                  of        use         of     a      body              organ,               member,                 function,               or      system;             a



          permanent                       consequential                     limitation                 of        use       of      a body                  organ,              member,                function,             or       system;


          and,      in     addition,                has      sustained                   other         injuries,                which               may           be     of a non-permanent                                 nature,          but


          which           have             prevented                   Plaintiff            from            performing                            substantially                       all     of     plaintiff's             usual          and



          customary                   activities              for       a period                of    at    least            90        days          out          of    the         first     180          days        following             the


          above-mentioned                             motor             vehicle            accident.



                           18.               That          Defendant                     GRM          did        negligently                        entrust               the         2010          International                      tractor



          truck          bearing              New           Jersey            State          plate           number                     TNJ58T,                   by      failing            to      research,              and/or               by



          inadequately                      researching,                    driver          qualifications,                            or    the          driving          ability,             or the         driver's           capacity


          for     operating                 that      type          of motor               vehicle               used.



                          19.                That         Defendant                     GRM was                  negligent                  in      maintaining                        and/or            repairing               the      2010



          International                     tractor           truck          bearing                 New         Jersey            State            plate           number                  TNJ58T.



                          20.               That          Defendant                     GRM          was         negligent                   in     its     hiring,             and         retainment,                 of personnel



          who        did            not      possess                the      skills          and            qualifications                           needed                    to     rent         or        entrust           the        2010



          International                      tractor                truck           bearing                 New                Jersey               State              plate            number                 TNJ58T,               to     any



          consumer/employee/                                    or        agent.



                          21.               That          Plaintiff,           CARINE                 M.     VOLNY,                    has         sustained                   serious             injuries            as defined                by


          § 5102(d)                 of the         Insurance                Law          of the        State           of New                York;           and         has         suffered            losses         greater            than



          the     basic             economic               losses,           as         defined             by     § 5104                   of     the        Insurance                      Law        of     the     State         of    New


          York.




                                                                                                                   6 of 7
FILED: KINGS COUNTY CLERK 11/24/2020 06:03 PM                                                                                                                                                                 INDEX NO. 523531/2020
         Case
NYSCEF DOC. NO.1:20-cv-06083-PKC-CLP
                 1                   Document 1-1 Filed 12/14/20 PageRECEIVED
                                                                      7 of 7 PageID #: 1211/24/2020
                                                                               NYSCEF:




                         22.           This        legal        action              falls         within          one          or      more              of     the         exceptions                     as     set     forth          in


          C.P.L.R.         § 1602         and        Defendants                    are          potentially              liable         for        the        full        amount                  of    any      Judgment               or


          Award          herein        made.



                         23.           This        Court           has      jurisdiction                   over         all    Defendants                       pursuant                    to     New         York       Vehicle


          and       Traffic       Law       Section            253.



                         24.           By       reason               of     the           foregoing,                Plaintiff               has           been               damaged                     in      the      sum           as


          encompassed                   by      Statute               and           by          law        as     set         forth           in     C.P.L.R.                  §        3017,            plus          costs       and


          disbursements                  of this           matter,           for        all     damages            as encompassed                                    by    the      statute               and     by     the      laws


          set   forth         under      C.P.L.R.            § 3017,           with             the    provision                that        the      amount                  of damages                        sought          herein


          exceed         the      jurisdictional                   limits          of     all     lower         courts              which          would                  otherwise                     have      jurisdiction


          herein.



                        WHEREFORE,                         Plaintiff,              CARINE                 M.    VOLNY,                demands                    judgment                        against          Defendants


          GRM        and       MUSTAFA,               in     the      sum          allowed                under          C.P.L.R.             § 3017,                together                    with      interest,            costs,


          and       disbursements                    of this         action.



          Dated:        November               23,     2020

                        Brooklyn,             N.Y.




                                                                                                                               Yours,              L:.,




                                                                                                                               BY:      Karihe                Bogor                , E       q.

                                                                                                                               BOGOR/                Z        LAW          G       OU            , P.C.
                                                                                                                                                                                    '
                                                                                                                               Attorneys                 for         Plain              f
                                                                                                                               3820           Nostrand                     Avenue,                 Suite        106

                                                                                                                               Brooklyn,                  N.Y.            11235

                                                                                                                               (646)           809-1616
                                                                                                                               Our      File        #:         19-2645




                                                                                                           7 of 7
